This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 35,666

 5 FRANK APODACA,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Daniel A. Bryant, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Elizabeth Ashton, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Bennett J. Baur, Chief Public Defender
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VIGIL, Chief Judge.

19   {1}    The State has appealed from a suppression order. We previously issued a notice
1 of proposed summary disposition, in which we proposed to affirm. The State has filed

2 a response with this Court indicating that it does not oppose our proposed summary

3 disposition.

4   {2}   Accordingly, for the reasons previously stated, we affirm.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:


 9 _____________________________
10 JAMES J. WECHSLER, Judge


11 ___________________________________
12 M. MONICA ZAMORA, Judge




                                            2